UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires: February 28, 2009 Estimated average burden hours per response…10.4 Amendment No. 1 to SCHEDULE 13G Under the Securities Exchange Act of 1934 Medivation, Inc. (Name of Issuer) Common Stock, $0.01 par value (Title of Class of Securities) 58501N101 (CUSIP Number) December 31, 2009 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [X]Rule 13d-1(c) [ ]Rule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the act but shall be subject to all other provisions of the Act. 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) BAM Opportunity Fund, L.P. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b) [ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware, U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 6Shared Voting Power 2,671,800 Refer to Item 4 below. 7Sole Dispositive Power 0 8Shared Dispositive Power 2,671,800 Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 2,671,800 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 7.97% 12 Type of Reporting Person (See Instructions) PN 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) BAM Total Return Master Fund, Ltd. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 6Shared Voting Power 231,100 Refer to Item 4 below. 7Sole Dispositive Power 0 8Shared Dispositive Power 231,100 Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 231,100 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 0.69% 12 Type of Reporting Person (See Instructions) OO 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) BAM Capital, LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware, U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 6Shared Voting Power 2,671,800 Refer to Item 4 below. 7Sole Dispositive Power 0 8Shared Dispositive Power 2,671,800 Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 2,671,800 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 7.97% 12 Type of Reporting Person (See Instructions) OO 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) BAM Management, LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware, U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 6Shared Voting Power 2,769,900 Refer to Item 4 below. 7Sole Dispositive Power 0 8Shared Dispositive Power 2,769,900 Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 2,769,900 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 8.27% 12 Type of Reporting Person (See Instructions) OO 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) BAM Offshore Management, LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware, U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 6Shared Voting Power 231,100 Refer to Item 4 below. 7Sole Dispositive Power 0 8Shared Dispositive Power 231,100 Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 231,100 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 0.69% 12 Type of Reporting Person (See Instructions) OO 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Ross Berman 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. United States of America Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 6Shared Voting Power 3,001,000 Refer to Item 4 below. 7Sole Dispositive Power 0 8Shared Dispositive Power 3,001,000 Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 3,001,000 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 8.96% 12 Type of Reporting Person (See Instructions) IN 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Hal Mintz 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. United States of America Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 6Shared Voting Power 3,001,000 Refer to Item 4 below. 7Sole Dispositive Power 0 8Shared Dispositive Power 3,001,000 Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 3,001,000 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 8.96% 12 Type of Reporting Person (See Instructions) IN Item1. (a) Name of Issuer Medivation, Inc. (b) Address of Issuer’s Principal Executive Offices 201 Spear Street, 3rd Floor, San Francisco, California 94105 Item2. (a) Name of Person Filing (i) BAM Opportunity Fund, L.P. (the “Opportunity Fund”), a Delaware limited partnership, with respect to shares of Common Stock (as defined in Item 2(d) below) directly owned by it. (ii) BAM Total Return Master Fund, Ltd. (the “TR Master Fund”), a Cayman Islands exempted company, with respect to shares of Common Stock directly owned by it. (iii) BAM Capital, LLC (the “General Partner”), which serves as the general partner of the Opportunity Fund. (iv) BAM Management, LLC (“BAM Management”), which serves as the investment manager to the Opportunity Fund andas an account manager to certain positions held by Ergos Offshore I Ltd. (v) BAM Offshore Management, LLC (“BAM Offshore Management”), which serves as the investment manager to the TR Master Fund. (vi) Mr. Hal Mintz who serves as a managing member of the General Partner, BAM Management, and BAM Offshore Management. (vii) Mr. Ross Berman who serves as a managing member of the General Partner, BAM Management, and BAM Offshore Management. (b) Address of Principal Business Office or, if none, Residence BAM Opportunity Fund, L.P., c/o BAM Capital, LLC BAM Total Return Master Fund, Ltd., c/o BAM Offshore Management, LLC BAM Capital, LLC BAM Management, LLC BAM Offshore Management, LLC 44 Wall Street, Suite 1603 New York, NY10005 Ross Berman Hal Mintz c/o BAM Capital, LLC 44 Wall Street, Suite 1603 New York, NY10005 (c) Citizenship BAM Opportunity Fund, L.P. - Delaware, U.S.A. BAM Total Return Master Fund, Ltd. – Cayman Islands BAM Capital, LLC - Delaware, U.S.A. BAM Management, LLC – Delaware, U.S.A. BAM Offshore Management, LLC – Delaware, U.S.A. Ross Berman - U.S.A. Hal Mintz - U.S.A. (d) Title of Class of Securities Common Stock, $0.01 par value (the “Common Stock”) (e) CUSIP Number 58501N101 Item3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [ ] Insurance Company as defined in Section 3(a)(19) of the Act (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. As of the date hereof, the Opportunity Fund held options to purchase 2,671,800 shares of Common Stock, the TR Master Fund held options to purchase 231,100 shares of Common Stock, and BAM Management managed a position on behalf of Ergos that included options to purchase 98,100 shares of Common Stock. The percentages herein are calculated based upon the 33,509,577shares of Common Stock issued and outstanding as of October 30, 2009, as reported on the Issuer’s Form 10Q filed with the SEC on November 4, 2009. A. BAM Opportunity Fund, L.P. (a) Amount beneficially owned: 2,671,800 (b) Percent of class: 7.97% (c) Number of shares as to which such person has: (i) Sole power to vote or direct the vote: - (ii) Shared power to vote or direct the vote: 2,671,800 (iii) Sole power to dispose or direct the disposition:- (iv) Shared power to dispose or direct the disposition: 2,671,800 B. BAM Total Return Master Fund, Ltd. (a) Amount beneficially owned: 231,100 (b) Percent of class: 0.69% (c) Number of shares as to which such person has: (i) Sole power to vote or direct the vote: - (ii) Shared power to vote or direct the vote: 231,100 (iii) Sole power to dispose or direct the disposition:- (iv) Shared power to dispose or direct the disposition: 231,100 C. BAM Capital, LLC (a) Amount beneficially owned: 2,671,800 (b) Percent of class: 7.97% (c) Number of shares as to which such person has: (i) Sole power to vote or direct the vote: - (ii) Shared power to vote or direct the vote: 2,671,800 (iii) Sole power to dispose or direct the disposition:- (iv) Shared power to dispose or direct the disposition: 2,671,800 D. BAM Management, LLC* (a) Amount beneficially owned: 2,769,900 (b) Percent of class: 8.27% (c) Number of shares as to which such person has: (i) Sole power to vote or direct the vote: - (ii) Shared power to vote or direct the vote: 2,769,900 (iii) Sole power to dispose or direct the disposition:- (iv) Shared power to dispose or direct the disposition: 2,769,900 *Includes options to purchase 98,100 shares owned by Ergos Offshore I Ltd., over which BAM Management, LLC has discretionary trading authority. E. BAM Offshore Management, LLC (a) Amount beneficially owned: 231,100 (b) Percent of class: 0.69% (c) Number of shares as to which such person has: (i) Sole power to vote or direct the vote: - (ii) Shared power to vote or direct the vote: 231,100 (iii) Sole power to dispose or direct the disposition:- (iv) Shared power to dispose or direct the disposition: 231,100 F. Hal Mintz (a) Amount beneficially owned: 3,001,000 (b) Percent of class: 8.96% (c) Number of shares as to which such person has: (i) Sole power to vote or direct the vote: - (ii) Shared power to vote or direct the vote: 3,001,000 (iii) Sole power to dispose or direct the disposition:- (iv) Shared power to dispose or direct the disposition: 3,001,000 G. Ross Berman (a) Amount beneficially owned: 3,001,000 (b) Percent of class: 8.96% (c) Number of shares as to which such person has: (i) Sole power to vote or direct the vote: - (ii) Shared power to vote or direct the vote: 3,001,000 (iii) Sole power to dispose or direct the disposition:- (iv) Shared power to dispose or direct the disposition: 3,001,000 This statement relates to beneficial ownership of Common Stock consisting of long call options held by the Opportunity Fund over which the General Partner and BAM Management have discretionary trading authority, by the TR Master Fund over which BAM Offshore Management has discretionary trading authority, and by Ergos Offshore I Ltd., over which BAM Management has discretionary trading authority.The managing members of the General Partner, BAM Management, and BAM Offshore Management are Ross Berman and Hal Mintz, who share investment management duties. The Opportunity Fund, the TR Master Fund, the General Partner, BAM Management, BAM Offshore Management, Mr. Mintz and Mr.
